695 N.E.2d 123 (1998)
Benjamin PRUITT, Appellant,
v.
CITY OF LAKE STATION, Appellee.
No. 45S04-9805-CV-263.
Supreme Court of Indiana.
June 17, 1998.
ORDER
The Court of Appeals issued its opinion in this appeal on September 30, 1997. Pruitt v. City of Lake Station, 685 N.E.2d 735 (Ind.Ct. *124 App.1997). This Court granted transfer by order dated May 1, 1998. Subsequent to the granting of transfer, the appellee filed a "Stipulation to Withdraw Petition for Transfer," advising the Court that the matter has been fully settled and seeking dismissal of the appeal.
The Court directs as follows. The order granting transfer stands and the Court of Appeals opinion remains VACATED pursuant to Appellate Rule 11(B)(3). The appeal is DISMISSED as moot and the Clerk is directed to certify the appeal as FINAL.
All Justices concur.